ORDER

PER CURIAM.
Defendant appeals from the judgment entered upon a jury verdict finding him guilty of murder in the second degree and armed criminal action and assessing his punishment at fifteen years imprisonment on Count I and three years imprisonment on Count II.
An opinion reciting detailed facts and restating principles of law would have no prec-edential value. However, the parties have been furnished with a memorandum opinion for their inforrpation only. This memorandum sets forth the facts and reasons for this order.
The judgment is affirmed according to Rule 30.25(b).